UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

BRIAN TOTIN,

                           Plaintiff,
                                                    19 Civ. 9701 (KPF)
                    -v.-
                                                          ORDER
LG FAIRMONT, INC., GIANCARLO
ZABALETA, and AHMED KALIL

                           Defendants.

KATHERINE POLK FAILLA, District Judge:

      The complaint in this action was filed on October 21, 2019. (Dkt. #1).

The docket reflects that Defendant Ahmed Kalil was served on November 7,

2019 (Dkt. #6), Defendant LG Fairmont, Inc. was served on October 31, 2019.

(Dkt. #7), and Defendant Giancarlo Zabaleta was served on January 17, 2020

(Dkt. #12).

      On January 23, 2020, the Court scheduled an initial pretrial conference

in this action to occur on March 18, 2020. (Dkt. #11). Seeing as none of the

Defendants have appeared in this action, the initial pretrial conference,

scheduled for March 18, 2020, is hereby ADJOURNED. Should Plaintiff wish

to initiate default judgment proceedings, he must follow the default judgment

procedures outlined in the Court’s Individual Rules Attachment A.

      SO ORDERED.

Dated:        March 13, 2020
              New York, New York           __________________________________
                                                KATHERINE POLK FAILLA
                                               United States District Judge
